     Case 2:16-cv-00730-TC Document 57 Filed 02/15/19 PageID.966 Page 1 of 3
Appellate Case: 17-4153 Document: 010110126769 Date Filed: 02/15/2019 Page: 1
                                                                           FILED
                                                               United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                  Tenth Circuit

                              FOR THE TENTH CIRCUIT                   February 15, 2019
                          _________________________________
                                                                     Elisabeth A. Shumaker
                                                                         Clerk of Court
   UNITED STATES OF AMERICA,

         Plaintiff - Appellee,

   v.                                                     No. 17-4153
                                                  (D.C. No. 2:16-CV-00730-TC)
   SITAMIPA TOKI,                                           (D. Utah)

         Defendant - Appellant.

   –––––––––––––––––––––––––––––––––––

   UNITED STATES OF AMERICA,

         Plaintiff - Appellee,

   v.                                                     No. 17-4154
                                                  (D.C. No. 2:15-CV-00506-TC)
   ERIC KAMAHELE,                                           (D. Utah)

         Defendant - Appellant.

   –––––––––––––––––––––––––––––––––––

   UNITED STATES OF AMERICA,

         Plaintiff - Appellee,

   v.                                                     No. 17-4155
                                                  (D.C. No. 2:15-CV-00600-TC)
   KEPA MAUMAU,                                             (D. Utah)

         Defendant - Appellant.
                        _________________________________

             ORDER GRANTING CERTIFICATE OF APPEALABILITY
                     _________________________________
     Case 2:16-cv-00730-TC Document 57 Filed 02/15/19 PageID.967 Page 2 of 3
Appellate Case: 17-4153 Document: 010110126769 Date Filed: 02/15/2019 Page: 2



  Before BALDOCK, Circuit Judge.
                     _________________________________

         In these consolidated appeals, Eric Kamahele appeals from a district court order

  that denied his 28 U.S.C. § 2255 motion for sentencing relief on issues of ineffective

  assistance of counsel and due process. Additionally, along with Kepa Maumau and

  Sitamipa Toki, Kamahele seeks a certificate of appealability (COA) to challenge the

  district court’s denial of § 2255 relief on multiple other issues.

         A COA will issue “only if the applicant has made a substantial showing of the

  denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This standard requires “a

  demonstration that . . . includes showing that reasonable jurists could debate whether (or,

  for that matter, agree that) the petition should have been resolved in a different manner or

  that the issues presented were adequate to deserve encouragement to proceed further.”

  Slack v. McDaniel, 529 U.S. 473, 484 (2000) (internal quotation marks omitted).

         Having considered Appellants’ Opening Brief and Request for Certificate of

  Appealability (COA), we conclude that a COA is warranted (beyond the issues already

  certified by the district court), and is hereby granted, on the following two issues:

         (1) Whether “[a] challenge to a conviction based on the residual clause of
         § 924(c) is timely under 28 U.S.C. § 2255(f)(3) if it is filed within a year of
         Johnson [v. United States, 135 S. Ct. 2551 (2015)],” Aplt. Opening Br. and
         Request for COA at 9; and

          (2) Whether Appellants’ “VICAR convictions based on Utah and Arizona
         aggravated assault are not categorically crimes of violence under the force
         clause of § 924(c) because they do not require the intentional use of
         violen[t] force,” id. at 25.




                                                2
     Case 2:16-cv-00730-TC Document 57 Filed 02/15/19 PageID.968 Page 3 of 3
Appellate Case: 17-4153 Document: 010110126769 Date Filed: 02/15/2019 Page: 3



         But in light of recent filings that may impact the issues on which we grant a COA,

  we ABATE these appeals. Specifically, the government has filed a certiorari petition in

  United States v. Salas, 889 F.3d 681 (10th Cir. 2018), petition for cert. filed, (U.S. Oct. 3,

  2018) (No. 18-428), and the Supreme Court had granted certiorari in an analogous Fifth

  Circuit case, United States v. Davis, 903 F.3d 483 (5th Cir. 2018) (per curiam), cert.

  granted, 2019 WL 98544 (U.S. Jan. 4, 2019) (No. 18-431), to examine whether

  § 924(c)’s residual clause is unconstitutionally vague in light of Johnson and Sessions v.

  Dimaya, 138 S. Ct. 1204 (2018). Further, in United States v. Bowen, No. 17-1011, this

  court granted a COA on issues similar to those involved here, and then abated that appeal

  pending further developments from the Supreme Court. This court will establish a

  briefing schedule on the two issues identified above when the abatement is lifted.

         Accordingly, on or before June 14, 2019, the United States shall file a written

  report to advise this court of the status of Davis and the petition for writ of certiorari in

  Salas. Thereafter, the United States shall file a status report every sixty days (or sooner if

  the Supreme Court takes significant action in either case).


                                                  Entered for the Court



                                                  ELISABETH A. SHUMAKER, Clerk




                                                 3
